Citation Nr: 0703785	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1957 to December 
1959 and from May 1964 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied the above claims.

In March 2006, the veteran and his spouse testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO.  A transcript of the hearing 
has been associated with his claims file.

With regard to the issue of entitlement to service connection 
for diabetes mellitus, type II, to include as a result of 
exposure to herbicides, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet App 257 (2006), that reversed a decision of 
the Board of Veterans' Appeals (Board) which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  

VA has disagreed with the Court's decision in Haas and is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, in 
January 2007, the Court upheld a temporary stay imposed by VA 
of all claims currently at the RO and before the Board 
affected by Haas.  See Ribaudo v. Nicholson, No. 06-2762 
(January 26, 2007).  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.   


FINDING OF FACT

A temporomandibular joint disorder was not incurred in or 
aggravated by service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a temporomandibular joint disorder are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claim.  The RO sent the 
veteran letters in December 2003, March 2004, May 2004, 
December 2005, and March 2006 in which he was informed of 
what was required to substantiate his claim and of his and 
VA's respective duties, i.e., that VA would attempt to obtain 
any additional records that he identified as being helpful to 
his claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the veteran's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The veteran's relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
The veteran's service medical records for his period of 
service from December 1957 to December 1959 appear to be 
unavailable, having been destroyed in a fire at the National 
Personnel Records Center records center in 1973.  In these 
circumstances, there is a heightened obligation to assist a 
claimant in the development of his case; to explain findings 
and conclusions; and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Pursuant to the O'Hare ruling, as well as that applicable 
through other law, the veteran and the undersigned engaged in 
a colloquy during the March 2006 hearing, towards discovery 
of any other evidence that would substantiate the claim.  
Transcript, pages 11-17; See Stuckey v. West, 13 Vet. App. 
163, 195 (1999); Constantino v. West, 12 Vet. App. 517 (1999) 
((Relative to the regulatory duty of hearing officers under 
38 C.F.R. § 3.103(c)(2), to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be supportive of the claim.)).  After this discussion, 
as well as a period allowed to the veteran to submit 
additional evidence, the veteran submitted additional 
statements accompanied by a waiver of RO review.  After a 
careful review of the record, the Board finds no indication 
of any additional, relevant records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the matter 
at hand, the evidentiary record does not show that any 
temporomandibular joint disorder is associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  38 C.F.R. § 
3.159(c)(4)(i); Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002). 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.





Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran is clearly diagnosed as having temporomandibular 
joint syndrome, and the initial prong of the Hickson inquiry 
is therefore met.  However, there is no evidence indicating 
that the veteran had any in-service injury, and the claim is 
therefore denied on this basis.  Although the lack of an in-
service injury is the primary basis for the denial of the 
claim, there is otherwise no competent evidence indicating 
that if the veteran were injured (as to either account as 
explained below), that any such incident caused his disorder.  

As an initial matter, the veteran has posited two markedly 
different accounts of an in-service event which he alleges 
led to the current disorder.  In various submissions and 
testimony, he has argued that he was struck in the head while 
being trained as a bridge crewman during his initial U.S. 
Army service.  He has reported that at that time, he was 
rendered unconscious from the blow, and blood ran from his 
ears.  
However, the veteran has also alleged that during his tenure 
with the U.S. Navy, he was struck in the head by an aircraft 
wing, from which his jaw condition ensued.
Neither account of the injury is presumed credible for the 
purposes of a decision on the merits of the claim nor are 
they substantiated.   

The veteran does not allege, and the record does not show, 
combat service during his U.S. Army enlistment.  The 
veteran's report of separation from the Armed Forces and 
personnel records indicates that as a member of the U.S. 
Navy, he served as an ammunition loading specialist during 
sea service aboard an aircraft carrier off the coast of 
Vietnam.  While the incident as described by the veteran is 
reflected in his service medical records from that period, 
the extent of the injury as described by the veteran is not 
substantiated.  

The provisions of law that assist veterans of combat in 
substantiating an account of combat-related injuries do not 
therefore avail the veteran.  38 U.S.C.A § 1154(b) (Providing 
in substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service- connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The veteran did not serve in combat during either period of 
service such that 38 U.S.C.A §  1154(b) may be applied.  See 
VAOPGCPREC 12-99 (Holding that the determination whether a 
veteran "engaged in combat with the enemy" depends on 
several factors, including whether the veteran participated 
in events constituting an actual fight or encounter with a 
military foe; depends on the facts of each case; without 
statutory or regulatory limitation on the types of evidence 
that may be used; and that the benefit-of-the-doubt rule in 
38 U.S.C. § 5107(b) applies to determinations of whether a 
veteran engaged in combat with the enemy.  VAOPGCPREC 12-99.   

The veteran alleges that his claimed, in-service Army injury 
occurred during a period of training.  As to his Navy 
service, the veteran is shown to have been a crewmember of an 
aircraft carrier - he does not allege that the claimed injury 
occurred during combat operations off the coast of Vietnam.  
Indeed, had he done so, such activity by its nature occurs 
far from the combat zone and is essentially in the nature of 
support operations from a secure base.

Because the veteran did not serve in combat, his account of 
the claimed in-service events must be substantiated.  There 
is no substantiation for either event, as claimed by the 
veteran.  While the record indicates that the veteran's scalp 
was lacerated during naval service, the medical records of 
that incident are devoid of any other injury to the head or 
jaw.  

The veteran's available service medical records are negative 
of any findings of a  temporomandibular joint injury or 
disorder in service.  Specifically, his enlistment 
examination report dated in May 1964 shows that he did not 
provide any history of injury to his jaw or head.  Service 
medical records from June 1964 to May 1966 show a history of 
the veteran having had sutures placed in his lip, having had 
a laceration to the nose and chin, and having been struck on 
the head by an aircraft wing requiring sutures, however, the 
records were silent for any history of temporomandibular 
joint problems or injuries associated with a crush injury 
involving the jaw.  His separation examination report dated 
in June 1966 shows no reports of symptoms involving his 
temporomandibular joint or jaw.  

Of particular significance, an examination report conducted 
for the National Guard in April 1981 reveals that the veteran 
denied having any head, jaw or temporomandibular joint 
injury, but reported having had a broken nose in 1956.  When 
weighing this evidence with the veteran's account of having 
bled through the ears after having been struck in the head by 
a piece of bridging equipment, the Board accords no 
credibility to the veteran's current account.  It is plain 
that the 1981 medical report was generated by the veteran 
with a view towards reporting his medical condition, and is 
akin to statements made during the course of diagnosis and 
treatment.  This evidence generally holds increased probative 
value in the law.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  

The record includes a medical record from C. E. Bigelow, 
D.D.S., M.S., dated in January 1995 show that the veteran's 
left temporomandibular joint and condyle appeared very 
abnormal in the panelipse and in the panoramic 
temporomandibular joint X-rays of the joint and condyle in 
the open and closed position.  Further diagnostic testing was 
requested.  Subsequent records of Dr. Bigelow through March 
1995 show continued treatment of the temporomandibular joint 
disorder.

Diagnostic test results from the Redding Radiological 
Associates dated in January 1995 show an impression of marked 
hypertrophic osteoarthritic changes of the left 
temporomandibular joint, with limited motion; and anterior 
and medial displacement of the meniscus.  There was also mild 
anterior displacement of the right meniscus, with partial 
recapture demonstrated in the open mouth position, which also 
showed limited motion of the condylar head.

In December 2004, the veteran appeared at an informal hearing 
and conference with a Decision Review Officer of the RO 
wherein he asserted that he had sustained several facial and 
head traumas in service, to include during his second period, 
which could have been the cause of his later developing a 
temporomandibular joint disorder.

In April 2005, the RO contacted the National Personnel 
Records Center (NPRC) and requested sick and morning reports 
for the 55th Engineering Company from the period of January 
1958 to December 1959 in an effort to obtain evidence of the 
veteran's asserted jaw injury.

In December 2005, the NPRC provided a response indicating 
that they had searched for additional medical evidence to 
support the claim, however, that in order to conduct a more 
thorough search, the veteran would need to provide the 
complete name of the organization to which he had been 
assigned and the time of the injury to within a three month 
period or less. 

By letter dated in December 2005, the RO requested that the 
veteran provide more specific information regarding the 
complete name of the organization to which he had been 
assigned and the time of the injury to within a three month 
period or less.  The veteran did not provide the requested 
information.

A radiology report from MD Imaging Inc., dated in April 2006, 
shows an impression of hypertrophic changes of the left 
temporomandibular joint, with subchondral sclerosis and cyst 
formation as discussed above, consistent with degenerative 
joint disease.  It was indicated that given the veteran's 
history of prior trauma, post-traumatic osteoarthritis may be 
considered.  The impression also included a fixed anterior 
translation of the right meniscus, with the right 
temporomandibular joint itself otherwise appearing within 
normal limits.

A lay statement from a fellow serviceman of the veteran dated 
in April 2006 shows that it was asserted that a number of 
fellow bridge engineers had rushed over to lift a bridge 
panel off of the veteran so that he could free his binding 
and crushed head.   It was stated that the event occurred 
while on maneuvers at Ft. Campbell, Kentucky,  with the 511 
Engineering Company.

During his March 2006 Travel Board hearing, the veteran 
testified that during his first period of service, from April 
1958 to June 1958, he injured his jaw during bridge training 
while with the 511 Engineering Company at Ft. Campbell, 
Kentucky.  He added that he could not recall how he was taken 
to the hospital and that all he remembered was leaving the 
treating facility.  He indicated that he was currently having 
residuals from a fracture to the jaw as a result of this 
incident.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
temporomandibular joint disorder.  The evidence of record 
fails to establish that the veteran had symptoms associated 
with a temporomandibular joint disorder during service, and 
there is no competent medical evidence suggestive of a 
linkage between a current temporomandibular joint disorder 
and any incident of military service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  

The veteran's service medical records from his first period 
of service are not entirely available.  However, the RO has 
attempted to verify the incident in service as described by 
the veteran.  Unfortunately, the veteran has not been able to 
provide basic specific information needed to conducted 
additional research on the matter, to include the complete 
name of the organization to which he had been assigned at the 
time of the asserted accident.  

Moreover, although the veteran's service medical records 
during his second period of active service reveal a history 
of lip sutures, laceration to the nose and chin, being struck 
on the head by an aircraft wing requiring sutures, and of a 
broken nose, they are silent for any history of 
temporomandibular joint problems or injuries.  

Following service, it is not until January 1995 that there is 
any evidence of a temporomandibular joint disorder, more than 
29 years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The absence of evidence of the claimed disability in the 
service medical records or of persistent symptoms of the 
claimed disability between separation from service and 1995 
constitutes negative evidence tending to disprove the 
assertion that the veteran was disabled from any disease or 
injury during his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and negative evidence).

The Board has considered the April 2006 radiology report from 
MD Imaging Inc. which set forth that given the veteran's 
history of prior trauma, post-traumatic osteoarthritis may be 
considered.  The report, however, failed to elaborate on the 
traumatic event to which it referred.  Additionally, it 
appears to be based upon a history as provided by the 
veteran.  It does not appear that the examiner reviewed the 
veteran's claims file in conjunction with formulating his 
opinion.  A medical diagnosis is only as credible as the 
history on which it was based.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[ a diagnosis "can be no better than the facts alleged by the 
appellant."].  It is thus significant that the examiner's 
opinion does not appear to have been based on a thorough 
review of the veteran's medical history, but rather on 
information supplied by the veteran himself.  When viewed 
against the background of the remaining medical evidence of 
record, this report cannot serve to establish that there was 
a disease or injury that was manifested in service.  See 
Swann, 5 Vet. App. at 233.

The Board has also considered the lay statement of the 
veteran's fellow serviceman and his own statements and 
testimony in support of his claim.  They are all certainly 
competent to describe the extent of his current 
symptomatology and incidents of service as they can recall, 
however, there is no evidence that either possess the 
requisite medical training or expertise necessary to be 
rendered competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); Massey v. Brown, 
7 Vet. App. 204 (1994).

Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and medical evidence of a nexus between an in-
service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  As 
there is no medical evidence of in-service occurrence or 
aggravation of a temporomandibular joint disorder, or a nexus 
between a currently diagnosed temporomandibular joint 
disorder and service, service connection is not warranted.  
See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. 
at 346.

There is also no evidence that the veteran had been diagnosed 
with arthritis of the jaw within one year following his 
separation from service, for which presumptive service 
connection would have been available.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a temporomandibular joint disorder.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a temporomandibular joint disorder.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a temporomandibular joint disorder is 
denied.




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


